Cook, J.,
delivered the opinion of the court.
After the evidence, both for plaintiff and defendant,was concluded, the court, at the request of defendant, instructed the jury to find for ■ the defendant. It is claimed here that there was a conflict in the evidence which should have been left to the jury.
We do not think there was any conflict in the evidence, in a legal sense. There was a witness who disputed some of the established facts; but the witness is so thoroughly discredited, and his testimony is so manifestly absurd and unbelievable, that the most innocently credulous person could not be duped thereby.
There are eases and this record makes one of that class, where a trial judge would be derelict in his duty should *110lie fail to speedily end all controversy by directing the jury as was done by the court trying this case. The entire transaction, from its very inception, was a palpable fraud, so obviously demonstrated by the incontrovertible facts that no different result could have been reached by a reasonably intelligent jury. The action of the trial court is indorsed and commended.

Affirmed.